Citation Nr: 0113742	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-14 601	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to VA disability compensation for heart 
attack or stroke pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1944.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is, in addition to the reasons set forth 
below, required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The claim from which the present appeal ensues derives from 
several submissions from the veteran, the latest of which was 
received at the RO on July 29, 1997.  While the provisions of 
38 U.S.C.A. § 1151 were thereafter substantially revised, 
effective October 1, 1997, the revised provisions are 
applicable only to claims received on or after October 1, 
1997.  See 63 Fed. Reg. 45,004-007 (August 24, 1998).  
Because the veteran's claim (regardless of which above-
referenced submission from the veteran is deemed to comprise 
his original claim) was received prior to October 1, 1997, 
the provisions of 38 U.S.C.A. § 1151, as in effect prior to 
October 1, 1997, are applicable to such claim.  In accordance 
with the then applicable legislation, in general (though 
subject to other aspects of the applicable legislation), 
where it is ascertained "that there is additional disability 
resulting from VA treatment", compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151.  In 
addition, because an allegation of negligence or fault on the 
part of VA appears to inhere in the veteran's contentions (as 
set forth with greater particularity hereinbelow), the Board 
would point out that the provisions of 38 U.S.C.A. § 1151, as 
in effect prior to October 1, 1997, have been interpreted as 
containing no negligence or fault requirement.  See generally 
Brown v. Gardner, 513 U.S. 115; 115 S. Ct. 552 (1994).

The veteran asserts, as his apparently principal contention, 
that the medication Verapamil was prescribed him by VA in 
1992, subsequent to which, after taking only one capsule, he 
suffered a "stroke".  On a separate submission, the veteran 
clarifies that his taking of the prescribed Verapamil merely 
almost produced a stroke and possible heart attack.  As a 
related aspect of his appeal for the claimed VA disability 
compensation, he additionally states that although he had 
been taking Theophylline for years as prescribed by VA, such 
medication was taken away by two VA home care nurses who 
worked under the supervision of a VA physician who, however, 
the veteran never saw.  Apparently shortly thereafter, he 
asserts that on either May 29 or June 3, 1997 the medication 
Isosorbide Dinitrate ("Isordil" being the brand name) was 
prescribed him by VA.  He avers that, when he objected that 
he had never used Isordil, he was told that such medication 
would help him.  After initially taking such medication on 
the morning of June 5, 1997, he became disoriented 
approximately one hour later and fell to his kitchen floor, 
sustaining a head abrasion and, in addition, immediately 
thereafter his pacemaker did not function properly.  He 
contends, in essence, that it was, at the pertinent times, 
misfeasance on the part of VA in prescribing him the 
medication Verapamil as well as discontinuing his 
Theophylline in favor of Isordil.

Reports pertaining to VA outpatient treatment rendered the 
veteran in early 1992 reflect that his prescribed medications 
at that time included Theophylline and Verapamil.  A report 
pertaining to his hospitalization at a VA facility in October 
1992 makes no reference to any cardiac or cerebrovascular 
event.  The veteran is shown to have still been taking 
Verapamil in early 1993 and, when he was seen for VA 
outpatient treatment in April 1994, he reportedly denied 
having any history of either heart attack ("[myocardial 
infarction]") or "[s]troke".  Thereafter, a report pertaining 
to VA treatment (whether as an inpatient or outpatient is 
unclear) rendered the veteran on January 30, 1995, five days 
after he either started or resumed taking Verapamil, reflects 
that he became dizzy earlier in the day while shopping.  He 
also developed left-sided numbness and weakness.  His 
Verapamil was at that point discontinued.  Findings on 
physical examination included an ability to walk; a transient 
ischemic attack was apparently suspected.  A report 
pertaining to the veteran's hospitalization at a VA facility 
in November-December 1995 reflects that, following the 
accomplishment of tests including serial EKGs, which were 
administered in response to earlier diagnostic findings from 
a Pacemaker Clinic including new T wave reversions, an acute 
myocardial infarction was ruled out.  Thereafter, a report 
pertaining to VA outpatient treatment rendered the veteran in 
January 1996 reflects a recorded past history which included 
cerebrovascular accident.

A VA report reflects that, as of June 5, 1997, the veteran's 
prescribed medications included Isordil.  At 7:50 AM on the 
morning on June 5, 1997, the veteran was brought to a VA 
facility by his daughter after having become dizzy earlier 
that morning after having taken his medicine and having 
passed out and fallen to the floor, striking his head.  He 
was noted to have recently been prescribed Isordil in 
response to angina.  He was found to have an abrasion on his 
scalp.  Following his formal admission (on which the 
diagnoses included no cerebrovascular accidents), it was 
noted that the veteran's hypertension had been exacerbated by 
the Isordil.  His pacemaker was rechecked and adjusted to 
increase his heart rate, subsequent to which the veteran felt 
better.  His discharge medications included Theophylline.

A report pertaining to the veteran's examination in May 1995 
reflects that the veteran had last been hospitalized, 
presumably at a VA facility, in January 1995.  While day 
sheet treatment reports pertaining to such time are of 
record, the report of any formal hospitalization summary that 
may have been prepared does not appear to be of record.  
Given such consideration, and because the Board is of the 
opinion that the complete clinical records with respect to 
all VA and non-VA treatment (inpatient and outpatient) 
rendered the veteran from 1991 to the present should be 
associated with the file before further appellate action 
ensues, further development to facilitate the acquisition of 
the same is specified below.

Finally, the Board observes that, subsequent to the entry of 
a July 2000 rating denial of entitlement to an increased 
rating for bronchial asthma as well as entitlement to a total 
rating based on unemployability (TDIU), the veteran's 
representative, later the same month, submitted an item which 
conveyed disagreement with each such denial.  On assessing 
the foregoing in conjunction with pertinent observations made 
by the United States Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Board is of the view that the two foregoing issues must, in 
the present disposition, be formally remanded to the RO for 
the issuance of an appropriate Statement of the Case (SOC) to 
the veteran.  Further development pertaining to the foregoing 
is, therefore, specified below.


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any cardiac or 
cerebrovascular complaints since 1991.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include all records 
pertaining to the veteran from the VA 
Medical Center in Bay Pines, Florida 
since 1991.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  

4.  The RO should issue to the veteran and 
his representative an SOC with respect to 
the denial of an increased rating for 
bronchial asthma and TDIU that was 
effectuated in July 2000.  The SOC should 
include all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Thereafter, only if an 
appeal has been perfected, this issue 
should be returned to the Board.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the regional offices to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



